                               UNITED STATES BANKRUPTCY COURT
                                       District of Puerto Rico

In re:
ALEJANDRO CANARIO PEREZ                                  Case No. 19−05917
xxx−xx−1598                                              Chapter 7



                        Debtor(s)



                                                                      FILED & ENTERED ON 10/15/19



                                                        ORDER


         The application to pay filing fees in installments filed by debtor, (Docket Entry # 2) is hereby
         granted.

         San Juan, Puerto Rico, this Tuesday, October 15, 2019 .




                                                             By: INECITA COLLAZO
                                                             Deputy Clerk
cc: ROBERTO ROMAN VALENTIN
    All Creditors
